PCIJ_A_20_SerbianLoans_FRA_YUG_1929-07-12_JUD_01_ME_01_EN.txt. DISSENTING OPINION BY M. DE BUSTAMANTE.

I.
(Translation. ]

According to Article I of the Special Agreement, there are
two opposing contentions, that of the Serbian Government
which claims the right to effectuate the service of its 4%
1895, 5 % 1902, 45 % 1906, 44% 1909 and 5% 1913
loans in French paper francs, and that of the French Govern-
ment, which puts two questions : |

(a) As regards the Serbian 4 % loan of 1895, whether holders
are entitled to obtain at their free choice payment of the
amount of their coupons and of their bonds drawn for redemp-
tion and those to be so drawn, in Paris, London, Berlin,
Vienna, Geneva and Belgrade.

(b} With regard to the 5 % 10902, 44 % 1906, 44 % 1909,
5 % 1913 loans, and subsidiarily with regard to the 4 % 1895
loan, whether holders are entitled to obtain payment of their
coupons and of their bonds in gold francs at Belgrade, Paris,
Brussels and Geneva, or in the equivalent value of the said
amount at the exchange rate of the day in the local currencies
at Berlin, Vienna and Amsterdam, in so far as concerns the
1902, 1906 and 1909 loans.

(c) Lastly, how the value of the gold franc is to be determ-
ined as between the Parties for the above-mentioned payments.

If the Serbian Government’s arguments were accepted, all
the other questions would at once fail to the ground, and it
would be useless to consider them in detail. We must there-
fore first refer to the Serbian argument, which is based on
two different points of view, the one which asserts that pay-
ment in gold was not stipulated for by the contracting
- Parties, and the other that, if it had been stipulated for, the
law applicable to such a stipulation permits the Serbian
Government to make payment in French francs.

Being always guided by a desire not to complicate problems
_néedlessly, I think it preferable to begin my-opinion by con-
sidering the latter question. If, in spite of the provision for
payment in gold, the Serbian Government had the right to
pay its debt in paper francs or in present-day gold francs,
JUDGMENT No. 14.—DISSENTING OPINION BY M. DE BUSTAMANTE 51

it would be quite useless to consider whether that Govern-
ment is or is not expressly bound to make payment in gold,
and how the value of the gold franc shall be determined as
between the Parties.

IL

Two facts which, in substance, lead to the same result as
regards the holders of bonds or coupons of the Serbian 1895
loan, must first be made clear. Can payment of this 4%
1895 loan be demanded at London and Geneva?

To begin with London: in Article r of the Serbian law of
July 8th/2oth, 1895, on the conversion of a public debt by
the issue of a new loan, the pound sterling is mentioned at
the same time as other foreign currencies in regard to the
total of bonds and coupons. In execution of this law, a
contract was signed at Paris on April 3rd/15th, 1896, between
the Serbian Government and certain banks; Article 1 clearly
separates the different blocks of the loan by stating
the amount of the bonds quoted and negotiable at Paris and
Berlin and that of the bonds to be subsequently given a quo-
tation on the Paris, Berlin, London and Brussels markets.
The bonds placed in circulation for France do not mention
London as place of payment of coupons or of the principal
sum due. .

By a Protocol concluded at Paris on June 27th/July oth,
1897, an issue was made in London of a block of £1,000,000
STERLING. These bonds only, and not the others, contain a
special statement to the effect that principal and coupons of
each of the bonds of this block shall be paid in London by
Parr’s Bank Limited.

-It therefore seems clear that the contracting Parties were
agreed on the fact that only a part of the bonds of the
loan should be paid in England; and holders whose bonds do
not mention LONDON or POUNDS STERLING can never have
thought of being paid in England. More than thirty years
afterwards, it is somewhat difficult to change this state of
things.
JUDGMENT No. I4.—DISSENTING OPINION BY M. DE BUSTAMANTE 52

IT].

It is still clearer that Geneva is not amongst the places
where these payments of the 1895 loan were to be made.
The mention of Geneva as place of payment does not occur
in the law or on the bonds or coupons, but only in a pros-
pectus dated six years after the issue and as regards which
no proof has been furnished that it was approved by Serbia.
The quotation of the bonds on the Geneva Exchange,.as in
any other country, does not in any way lead to suppose that
the payment of coupons and redeemable bonds is to be made
at that place.

IV.

We must therefore now enter upon the consideration and
the decision of the principal problem which dominates all
others :

How, as regards currency, are payments of all these loans
to be made?

To answer this question, it is above all important to determ-
ine in advance what rules of law are applicable to the prob-
lem. We have to do with public loans of the Serbian State,
which were issued abroad through negotiations with banks and
foreign bankers, and the holders of which, ‘or some holders,
are French citizens. The French Government undertakes the
representation and defence of the holders, but it has no
other interest. It could bring forward no argument that
could not have been raised by the holders and rely on no
rights save those of the said holders.

The manner in which a State can act in regard to the recov-
ery of the public debts of another State has been a subject
of the doctrine and rules of International Public Law. It
suffices to mention the doctrine of M. Drago and the treaty
drafted at the Second Hague Peace Conference in 1907. But
as regards the relations between the debtor State and foreign
bankers or holders, there are not, and could not be, any rules
or doctrine in international public law.
JUDGMENT No. I4.—-DISSENTING OPINION BY M. DE BUSTAMANTE 53

The question is one of a loan, ie., a civil or, in some
circumstances, commercial contract, the purely private legal
nature of which cannot be changed between the contracting
Parties owing to the fact that the debtor or borrower happens |
to be a State. For all difficulties of a legal nature that may
arise between these contractiiig Parties, there must be rules
of private law which, drawn from a particular legislation, fix
the limits in space of each national law, if there is a possi-
bility that two or several laws may be rendered applicable.

In contracts, both as regards their provisions and their
execution, two different laws, or better, two different rules,
may be invoked or applied. On the one hand, the sovereign
will of the Parties who adopt a particular law or freely
determine their wishes as to each detail of their affair. These
wishes, from the point of view of the selection of the law
applicable, may be express, or tacit, or presumed, and the
law of the place of contract, of the place of execution, and
the others which are often spoken of in treatises on these
questions, amongst which must be mentioned as most import-
ant the law of the borrower, since we have here a contract
of adhesion, come within the sphere of legal presumptions.

On the other hand, there are matters which are outside
the will of the Parties and which require the application of
imperative and territorial legal . provisions. Amongst these
matters, according to the almost unanimous opinion of authors
and the decisions of the courts in the countries to which the
dispute before us relates, are classed the form, the currency
and the method of payment.

The Code of International Private Law, to which the
Agents of the Parties refer in their argument, lays down in
Article 166 the following rule:

“Those obligations arising from contracts have force of
law as between the contracting Parties and should be
discharged in accordance with the terms thereof with the
exception of the limitations established by this Code.”

Article 169 says:

“The nature and effect of the various classes of obliga-
tions, as well as the extinction thereof, are governed by
the law of the obligation in question.”
JUDGMENT No. 14.—-DISSENTING OPINION BY M. DE BUSTAMANTE 54

But Article 170 is careful to add:

“Notwithstanding the provisions of the preceding article,
the local law regulates the conditions of payment and the
money in which payment shall be made.”

In the case before us, we must therefore begin by consider-
ing the legislation of the country in which payment was to
be made, in this case especially French legislation, and must
abide by any binding rule laid down on this subject at the
time when the loan contract began to produce its effects.
The law must govern the contract from the first moment
of its existence, and therefore must be the same as if the case
had been decided by a competent municipal court.

V.

As regards France, the law in force is quite clear and
does not require interpretation. Article 1895 of the Civil
Code runs as follows :

“The obligation resulting from a loan in money is always
simply for the amount in figures indicated in the contract,
and if there has been an increase or diminution of specie
before the time of payment, the debtor must return the
amount in figures lent, and must return only this amount,
in the specie in currency at the time of payment.”

The Belgian Civil Code is the same Code Napoléon and
therefore contains the same article 1895. .

As regards Switzerland, in the two Federal Codes concerning
the law of Obligations dated January ist, 1912, and June
4th, 1881, we find, with slight modifications that are with-
out importance as regards our case, an article numbered 84 in

the former Code, and 97 in the latter; the 1912 text is here
| reproduced :

“The payment of a debt which consists of a sum of
money shall be made in the currency of the country. If
the contract specifies a currency which is not legal tender
at the place of payment, the debt may be paid in the
currency of the country at the rate of exchange on the
date it falls due, unless the literal execution of the con-

tract has been provided for by means of the words ‘actual
value’ or by some similar expression.”
JUDGMENT No. 14.—DISSENTING OPINION BY M. DE BUSTAMANTE 55

There is no doubt for us as regards the international
character of these rules.

Owing to the motives of a general economic nature on
which they are based and for other not less important reasons,
authors and jurisprudence in the countries concerned have
always given them the character of territorial rules or, using
a synonymous expression, relating to international public policy.

In this connection, mention was made during the arguments
of our eminent and regretted colleague, M. André Weiss, who
also refers to several authorities.

VI.

There is another point to be noted.

At the time when the Serbian loans were issued, Art-
icle 1895 of the French Civil Code was in force. This article
gave to the borrower the right, and imposed on him the
duty, as regards payments to be made in France, of assuming,
at the moment of each payment, the consequences arising
from the increase or diminution of the value of the currency,
in the one case to his own advantage, in the other to the
advantage of his creditors.

This situation in law was an acquired right for the borrower
and for the holders of bonds and coupons, and could not be
changed by subsequent legislation which had no retroactive
effect as regards these loans. The law of the holders could
not change its provisions by specifying at the moment when
the currency was modified that this change would not be
applicable to the borrower, or as a general rule to the cases
in which he was included. Subsequent rules modifying his
established situation cannot be invoked against him.

VIL.

Since a claim by the French Government and the rights of
French holders are concerned, we must note that at the time
when the loans were issued, from 1895 to 1913, the French
franc was absolutely stable and its gold value could not be
questioned. In France there were bank-notes, and they were legal
tender ; but as these notes must be repaid at par by the Bank
JUDGMENT No. I4.—DISSENTING OPINION BY M. DE BUSTAMANTE 56

of France and as there existed no ‘important differences
between the gold rate and silver rate, the question of payments
in gold or notes that were legal tender was without practical
importance. |

During the world war a néw French law of August 5th,
1014, had freed the Bank of France and the Bank of Algeria
from the obligation to return specie for their notes. France
certainly had the right to take such a step, and no one
thought of opposing this change in the legal tender, which thus
became forced currency.

But this new monetary situation had to be adopted with
all its consequences, and contracts in force had to be inter-
preted in conformity with Article 1895 of the Civil Code which
was in force. |

Article 1895 of the Code was framed precisely for these
cases. Whether that rule be good or bad in doctrine or in
theory, it was the law: Dura lex, sed lex.

Since ignorance of the law cannot be pleaded, all the hold-
ers of bonds or coupons of Serbian loans must be taken as
knowing that, according to the law in France, the obligation
resulting from a loan in money is always simply for the
amount in figures indicated in the contract, and if there has
been an increase or diminution of specie before the time of
payment, the debtor must return the amount in figures lent,
and must return only this amount, in the specte in currency at the
time of payment.

What I have written here is merely a literal copy of
Article 1895 of the French Civil Code.

The French courts, having regard to national rather than
adopting an international point of view, hesitated as to the
solution to be given in the case of obligations entered into
abroad but to be executed in France, and finally drew a
series of distinctions on this point; but it does not appear
that the doctrine of acquired rights as regards contracts in
which payment is provided for subject to the provisions of
Article 1895, has ever been questioned or even discussed by
the Parties or by the judgments. No one seems to have
claimed before the French courts in the cases in question that
JUDGMENT No. 14.—-DISSENTING OPINION BY M. DE BUSTAMANTE 57

their contracts were signed at a moment when all must have
thought or could have thought that the money in which pay-
ment was to be made in France would be the currency legally
placed in circulation by the French Government, and that the
debtor was only bound to repay that sum in the currency
current at the tinie of payment.

VIIL.

The French law of June 25th, 1928, decided that the French
monetary unit, the franc, should be constituted by 65.5 mil-
ligrams of gold, nine hundred thousandths fine:

“This definition”, it added, ‘shall not apply to inter-
national payments which, prior to the promulgation of the
present law, may have been validly stipulated in gold
francs.”

Why did the law of June 25th, 1928, make this declaration ?

It cannot be understood without admitting that it is French
law which must determine the method of payment. If we
suppose that the will of the Parties, in speaking simply of
gold francs, ensures that payment shall be in gold of the
weight and fineness then in force, whatever be the provisions
of Article 1895 of the French Civil Code, the rule laid down
by the law of June 25th, 1928, which I have just quoted,
is useless and incomprehensible.

This new law, then, is, from the point of view of the
application of French legislation on.methods of payment to
these loans, undoubtedly a very serious argument.

It therefore seems evident that the said law had the pur-
pose of implicitly derogating from Article 1895 of the French
Civil Code, to the prejudice of debtors who entered into
contracts when that article was in force. But there is another
thing equally important. The Special Agreement concerning
the Serbian. loans was signed at Paris on April roth, 1928,
and it cannot be admitted that one of the Parties should,
two months later, have the right to decide in its favour by
a provision of municipal law the question submitted to the
Court or to put forward that law, which is its own work,
JUDGMENT No. I4.—DISSENTING OPINION BY M. DE BUSTAMANTE 58

accomplished after the Special Agreement, as a favourable
argument.

IX.

The question of gold currency and its mention in the laws,
contracts, and bonds referring to these loans loses all its
importance once we adopt the legal position that we have
developed.

If payment is subject to the law of the place where it is
made, as concerns the currency in which the debtor must
pay, the Serbian State can only be obliged to deliver gold
in the cases where gold currency is legal tender at the date
of each payment, at the place where payment is made. :

I would, however, beg to add a few words as to the expression
GOLD FRANC of which much has been said. In my opinion,
since the bonds and coupons were to be paid in several coun-
tries, and many of these, for instance Belgium, France,
Switzerland and even Serbia (under the denomination DINAR)
had that currency, the GOLD FRANC without any qualifica-
tion is referred to in order to indicate the currency of these
four countries and of each of them.

That is the meaning to be given to:

(a) paragraph 4 of Article 1 of the law of July 8th/zoth,
1895: “The payment of matured coupons and bonds drawn
for payment shall be in gold at the places appointed therefor
at the holders’ option and in the gold currency of the respective
countries” ; |

(b) paragraph 4 of Article r of the contract of August 23rd/
September 15th, 1902: “All payments shall be in gold francs
at Belgrade, Brussels, Paris and Geneva” ;

(c) the same paragraph in the other contracts ;

(d) the coupons and bonds of the loans.

It must be added that when places at which payment is
only to be made in the lawful currency are referred to,
inter alia, Berlin, Vienna and Amsterdam, it is never said
that payment shall be in the currency of the country at
the rate of exchange of the gold franc, but only at the rate
of exchange on Paris. This is the completest possible proof
of the intention of the Parties when they refer to the gold
JUDGMENT No. I4.—DISSENTING OPINION BY M. DE BUSTAMANTE 59

franc, for it cannot be supposed THAT, AT THE TIME OF ISSUE
OF A LOAN, EVIDENT DIFFERENCES AS TO PAYMENT OF COUPONS
IN DIFFERENT PLACES CAN HAVE BEEN ACCEPTED.

And precisely the fact that, as regards payment at Berlin,
Vienna, etc., reference is to be made to the rate of exchange
on Paris, leads to suppose that the rate of exchange on Paris
is excluded as regards places where that rate is not mentioned.
In other words, the argument as to the French franc for
payments at Brussels, Belgrade, etc., cannot be admitted.

On the other hand, when the State itself is a contracting
Party, as in the Treaty of Versailles or the Universal Postal
Union, it may very well establish for its own use these differ-
ences between the gold franc and the national currency,
which differences are outside the power of other States and
individuals who purchase the bonds.

X.

It might be objected that, as bearers have the choice of
the place in which they receive payment of coupons and
bonds due, they might profit by this right and receive it
to-day, for instance, at Geneva as regards most of the loans,
or at Berlin as regards one of them, and thus practically
receive the gold francs in question. That is true, but it also
demonstrates to what extent we are concerned with law and
justice and not with actual results. If, in accordance with
a clear and precise rule, any particular result is arrived at,
this has nothing to do with the question put.

XI.

To sum up: in accordance with what I have said, the ques-
tions in the Special Agreement should, in my opinion, be
answered as follows :

(a) The Government of the Kingdom of the Serbs, Croats
and Slovenes must effect payment of the 4 % 1895, 5 % Igo2,
44 % 1906, 5% 1913 loans in accordance with the local law
as regards method of payment in the currency in circulation,

8
JUDGMENT No. I4.— DISSENTING OPINION BY M. DE BUSTAMANTE 60

legal tender or forced tender, at the time of such payment
in each of the places in question.

(b) Holders of bonds of the Serbian 4% 1895 loan issued
in England dated London, October 1897, and containing the
special passage, alone have the right to demand and obtain
payment at London in the money there current.

(c) Holders of bonds of the Serbian 4% 1895 loan have
not the right to demand payment of these bonds at Geneva.

(d) Holders of bonds of this Serbian 4% 1895 loan, sub-
ject to what has been said as regards the English portion,
have the right to receive payment of the nominal amount
of their coupons due for payment but not paid and of those
subsequently falling due, as also of their bonds drawn for
redemption but not refunded and of those subsequently drawn
at their choice at Paris, Belgrade, Berlin and Vienna, in the
currency that is legal or forced tender at the time of pay-
ment at the place where payment is made, in accordance
with the local law in force as to the methods of payment
at the time when each loan was issued.

(e) Holders of the Serbian 5% 1902 and 44% 1906 loans
have the right to obtain the payment mentioned in para-
graph (d) at their choice at Paris, Belgrade, Brussels and Geneva
in the currency that is legal or forced tender at the time of
payment at the place where payment is made, or at Berlin,
Vienna and Amsterdam in the respective currencies of these
towns at the rate of exchange on Paris.

+

(f) Holders of bonds and coupons of the Serbian 41%
1909 loan have the same right as holders of bonds of the
5% 1902 and 44% 1906 loans and, further, the right to be
paid at Frankfort-on-the-Main, Hamburg and St. Petersburg
at the rate of exchange at sight on Paris, in accordance
with Article r of the contract entered into on October gth,
1909, between the Royal Serbian Government and the banks,
and also in accordance with the text of the coupons.
JUDGMENT No. I14.—DISSENTING OPINION BY M. DE BUSTAMANTE 61

(g) Holders of bonds and coupons of the Serbian 5 % 1913
loan have the same rights as holders of bonds of the Serbian
5% 1902 and 4$% 1906 loans, with the exception of the
tight to payment in Amsterdam.

:(4) In view of the arguments contained in the judgment,
it is purposeless to determine how the value of the gold franc
shall be arrived at between the Parties for the purpose of the
above payments. .

(Signed) A. S. DE BUSTAMANTE.
